Order entered September 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00063-CR

                           TEKLEA GEBREYESUS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1855502-V

                                        ORDER
       The State’s second motion for extension of time to file its brief is GRANTED. The

State’s brief is deemed FILED September 11, 2019.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE